IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                              September 15, 2009
                               No. 08-60971
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

MUHAMMAD FARHAN HANIF KHAN,

                                           Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                           Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                             BIA No. A76 833 798


Before DAVIS, SMITH and DENNIS, Circuit Judges.
PER CURIAM:*
      Muhammad Farhan Hanif Khan, a native and citizen of Pakistan, has
petitioned for review of the decision of the Board of Immigration Appeals (BIA)
dismissing his appeal from the Immigration Judge’s decision denying his
application for withholding of removal.    This court applies the substantial
evidence test in reviewing factual findings in immigration proceedings. Chen v.
Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006). The petitioner has “the burden



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-60971

of showing that the evidence is so compelling that no reasonable factfinder could
reach a contrary conclusion.” Id.
      An applicant for withholding of removal bears the burden of proving that
his life or freedom would be threatened on account on one of the five protected
grounds in the proposed country of removal. See 8 C.F.R. § 1208.16(b). He
“must demonstrate a ‘clear probability’ of persecution upon return.” Roy v.
Ashcroft, 389 F.3d 132, 138 (5th Cir. 2004). He must show “that it is more likely
than not that [his] . . . life or freedom would be threatened by persecution
on account of” a protected ground. Id. Persecution cannot be based upon “mere
denigration, harassment, and threats.” Eduard v. Ashcroft, 379 F.3d 182, 188
(5th Cir. 2004).
      In support of his contention that the record compels the conclusion that he
suffered past persecution, Khan points to: (1) gunfire at a Muhajir Quami
Movement (MQM) political rally he attended in 1990 that resulted in an injury
to another party member; (2) threatening telephone calls advising him to quit
his political activities or be killed; and (3) adverse conditions described in State
Department human rights reports. With respect to the violence at the rally,
Khan’s argument assumes that the party member was injured by the gunfire.
In his testimony, however, Khan stated only that a party member was injured,
not that he was injured by gunfire. Khan did not state that he had any reason
to believe that the gunfire was aimed at him personally and he could not identify
or describe the shooters, much less their motivation for shooting. As to the
threats, Khan again embellishes his testimony in his brief. Khan stated only
that the callers who made threatening phone calls to him at the MQM offices
called him a “foreigner” and stated that Pakistani natives had first claim to
employment and public accommodations.          Khan complained also that false
charges were lodged against him and other party members and that the police
would harass them because of the false charges.



                                         2
                                   No. 08-60971

      These complaints of harassment do not compel the conclusion that Khan
was the victim of persecution. See Eduard, 379 F.3d at 188. Although Khan
stated that MQM members had been killed, Khan never stated in his testimony
that he was threatened personally with death because of his political activities.
Khan did not testify that he was threatened after he moved to a new community
and discontinued his political activities. He did not state that he came to this
country to avoid political and ethnic persecution. Khan has failed to show that
the record compels the conclusion that he is the victim of past persecution on the
basis of his political activities or ethnicity. See id.
      Khan points to the same facts in arguing that the record compels the
conclusion that he has a reasonable fear of future persecution. Khan argues that
he “has already had his life endangered by gunfire at the hands of anti-MQM
elements, and numerous threatening phone calls advising him to quit his
political activities or face death.” This statement is not supported by the record.
Khan argues, “The authorities are apparently either unable or unwilling to
protect” him. The only evidence on this point was Khan’s vague testimony about
false accusations by the police, whom he contended were in league with his
political adversaries, which did not result in charges or imprisonment. Khan
contends, without citation, that the State Department country reports “make
clear that the persecutors in rival political parties [act] with virtual
impunity—virtually no action is taken on complaints of abuse by political party
activists. Indeed, such complaints can frequently result in threats against the
complainant.” These arguments do not compel the conclusion that Khan has a
reasonable fear of future persecution, as Khan testified that his political
activism ended in 1992.
      Because the BIA’s dismissal of Khan’s appeal was supported by
substantial evidence and because Khan has not shown that the record compels
a contrary conclusion, see Chen, 470 F.3d at 1134, the petition for review of the
BIA’s decision is DENIED.

                                          3